
	

114 HRES 692 IH: Honoring the 250th anniversary of the founding of Rutgers, the State University of New Jersey.
U.S. House of Representatives
2016-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2016
			Mr. Pallone submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Honoring the 250th anniversary of the founding of Rutgers, the State University of New Jersey.
	
	
 Whereas, on November 10, 1766, the Royal Governor of New Jersey, William Franklin, granted a charter in the name of King George III for the establishment of Queen’s College;
 Whereas, in 1825, Queen’s College was renamed Rutgers in honor of Colonel Henry Rutgers, a University trustee and Revolutionary War veteran;
 Whereas, in 1864, Rutgers was designated as a land-grant college, offering educational access to a wide range of students who would become the new workforce for our Nation’s expanding businesses, factories, and farms;
 Whereas, in 1869, Rutgers became the birthplace of college football by hosting a game against its rival, Princeton University, which Rutgers won 6 to 4;
 Whereas, in 1946, the University of Newark became part of Rutgers, laying the foundation for Rutgers University-Newark;
 Whereas, in 1950, the College of South Jersey became part of Rutgers, giving rise to Rutgers University-Camden;
 Whereas, in 1945 and 1956, the New Jersey State legislature designated Rutgers as the State University of New Jersey;
 Whereas, in 1989, Rutgers became a member of the Association of American Universities, an association of the top research universities in the United States and Canada;
 Whereas, in 2013, with the integration of most of the University of Medicine and Dentistry of New Jersey into Rutgers School of Biomedical and Health Sciences, Rutgers undertook the largest merger in the history of higher education in the United States;
 Whereas, in 2014, Rutgers joined the Big Ten Conference, bringing the long history of collegiate athletics at Rutgers into the storied conference comprised of highly regarded, research-intensive flagship universities;
 Whereas, in 2014, Rutgers joined the Committee on Institutional Cooperation, the Nation’s premier consortium of top-tier research institutions;
 Whereas Rutgers educates more than 65,000 students at 31 schools, employs more than 22,000 faculty and staff, and records more than 1,700,000 patient visits annually;
 Whereas Rutgers has more than 460,000 living alumni worldwide; Whereas celebration of this major milestone began on November 10, 2015, with Charter Day festivities on the lawn of Old Queens (the university’s oldest building) and will continue through its 250th anniversary on November 10, 2016;
 Whereas Rutgers is the only university in the United States that is a colonial college, a land-grant college, and a comprehensive public research university; and
 Whereas Rutgers exemplifies all of the traditions of American higher education: Now, therefore, be it
		
	
 That the House of Representatives honors Rutgers, the State University of New Jersey, as it celebrates 250 years of rich history as a colonial college, a land-grant institution, and a great State university that has been a source of pride for New Jersey and the people of the United States.
		
